Citation Nr: 1730579	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board remanded this claim in September 2015.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's back claim requires additional development.  

The Veteran contends his back disability is related to service.  In April 2016, the Veteran underwent a VA examination for his back.  The examiner found no current diagnosis despite notations of arthritis throughout his VA treatment records.  In addition, the examiner did not address any of the Veteran's service treatment records indicating continued back pain.  Unfortunately, the examination is inadequate and new opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since June 2016.

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his back disability.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

After a complete review of the record, the examiner is asked to determine the nature and etiology of the Veteran's back disability.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's back disability is related to service.

In doing so, please reconcile the opinion with all evidence of record, including the Veteran's statements.  In particular, attention is called to the following:

*February 1980 Report of Medical Examination noting no spine problems.

*June 1981 service treatment record indicating back pain.

*July 1981 service treatment record noting back pain.

*February 1983 Report of Medical Examination indicating no spine problems.

*January 1998 treatment records noting back pain.

*September 1999 treatment records indicating back pain off and on for a couple of months.

*June 2010 treatment records noting degenerative osteoarthritis of the lumbosacral spine.

* April 2016 VA examination report.

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



